Citation Nr: 0935156	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  08-13 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant was a member of the New Jersey Army National 
Guard for 6 years and was separated/discharged in January 
1982; he served on active duty from May 19, 1980 to August 
14, 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating action, in which the RO 
denied the appellant's claim for nonservice-connected pension 
benefits based on a failure to meet the threshold eligibility 
requirements.


FINDINGS OF FACT

1.  Official certification reflects that the appellant served 
with the New Jersey Army National Guard for six years until 
his discharge in January 1982, during which time, there was 
no indication that he participated in any active duty 
training (ACDUTRA); but he did serve on active duty from May 
19, 1980 to August 14, 1980.

2.  The appellant did not have 90 days or more of active duty 
military service during a period of war and the appellant did 
not have 90 days or more consecutive or aggregate active duty 
military service that began or ended in a period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected pension benefits based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. §§ 101, 1521, 5107 (West 2002 & West 2009); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.203 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive).  
Accordingly, while there is some indication in the file that 
the appellant may be in receipt of Social Security disability 
benefits, the Board has no obligation to obtain those 
records; moreover, they would have no bearing on establishing 
basic eligibility status for VA pension benefits, the matter 
at issue in this appellate decision.

Analysis

The appellant seeks nonservice-connected VA pension benefits.  
In very general terms, eligibility for VA pension benefits 
requires an initial showing that a veteran served on active 
duty for at least 90 days, at least part of which is during a 
period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that the veteran has active 
military, naval or air service.  38 U.S.C.A. §§ 101(2), (24), 
1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is 
defined as a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2). "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces. 38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of inactive duty for training 
(INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(21), (24); 38 C.F.R. § 
3.6(a), (d) (2008).  ACDUTRA includes full-time duty 
performed by Reservists for training purposes or by members 
of the National Guard of any state.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c) (2008).  Annual training is an example of 
ACDUTRA, while weekend drills are INACDUTRA.

Under 38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service: (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17.

The qualifying periods of war include the Vietnam era.  38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.3(a)(3).  In this 
case, the Vietnam era is the period beginning August 5, 1964, 
and ending on May 7, 1975, as there is no indication that the 
appellant served in the Republic of Vietnam, nor does he so 
claim.  38 C.F.R. § 3.2(f).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, the file contains certification that the 
appellant served in the New Jersey Army National Guard.  In 
April 2009, documentation was received in which the New 
Jersey Army National Guard revealed that the appellant was a 
member of the Army National Guard for 6 years and was 
separated/discharged in January 1982, due to erroneous 
enlistment.  There was no documentation of participation in 
any ACDUTRA during this period.  A DD Form 214, Certificate 
of Release or Discharge from Active Duty, reflects that the 
appellant served on active duty from May 19, 1980 to August 
14, 1980.

The Board notes that, in his application for benefits, the 
appellant indicates that he was on active duty from May 15, 
1980 to March 15, 1986 with the Army.  In this case, the 
appellant's only certified service is shown to have been with 
the New Jersey Army National Guard for six years ending in 
January 1982; during which time, he served on active duty 
from May 19, 1980 to August 14, 1980.  

The file does not include documentation from any official 
source showing that the appellant had active military duty 
service or any ACDUTRA during a period of war as defined by 
law or regulation.  As the appellant had no such service, he 
is ineligible for pension benefits.  38 U.S.C.A. § 1521(j).  
Although the appellant has introduced evidence of his medical 
diagnoses and treatment, that evidence does not show that he 
meets the threshold requirements necessary to establish 
eligibility for nonservice-connected pension benefits.  As 
the law is dispositive of the claim for nonservice-connected 
pension benefits, the claim must be denied for lack of legal 
merit.  Sabonis, 6 Vet. App. at 430.


ORDER

Basic eligibility for nonservice-connected VA pension 
benefits has not been established and entitlement to 
nonservice-connected pension is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


